 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES HAMPTON,                                      No. 2:13-cv-0923 JAM DB P
12                         Plaintiff,
13             v.                                         ORDER
14    TIM VIRGA, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On October 25, 2018, plaintiff filed a motion for discovery. (ECF No. 28). In it, he

21   requests that he be granted the opportunity to conduct discovery. Given that on October 10, 2018,

22   this court issued a discovery and scheduling order in this matter (see ECF No. 27), the court will

23   deny plaintiff’s motion as moot.

24            Accordingly, IT IS HEREBY ORDERED that plaintiff’s October 25, 2018, motion for

25   discovery (ECF No. 28) is DENIED as moot.

26   Dated: November 1, 2018

27
     DLB:13
28
                                                          1
